423 F.2d 1206
Thomas H. HOPKINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29244.
United States Court of Appeals, Fifth Circuit.
April 10, 1970.

Thomas H. Hopkins, pro se.
Seagal V. Wheatley, U.S. Atty., Jeremiah Handy, Asst. U.S. Atty., San Antonia, Tex., for respondent-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
In this case the district court denied the appellant's motion under 28 U.S.C. 2255 without making findings of fact and conclusions of law, as is required by the provisions of Rule 52(a), F.R.Civ.P. See Welch v. Beto, 5th Cir. 1968, 400 F.2d 582; Waters v. Beto, 5th Cir. 1968, 392 F.2d 74.  Therefore the case is remanded to enable the district court to state its findings and conclusions.


2
Remanded.